DETAILED ACTION
This Action is responsive to the Amendment filed on 09/07/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14 and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda (JP 5866561 B1).

Regarding claim 14, Ueda (see, e.g., FIG. 17, FIG. 18) discloses a light emitting diode (LED) package comprising:
a submount 2a comprising a first face e.g., top and a second face e.g., bottom that opposes the first face e.g., top (Para 0144); 
at least one LED chip 3 on the first face e.g., top of the submount 2a (Para 0144); 
a cover structure 6e arranged over the at least one LED chip 3 such that a cavity 8 is formed over the at least one LED chip 3 and the submount 2a (Para 0079, Para 0143, Para 0144; FIG. 17); 
a first patterned trace 101, 102 on the first face e.g., top of the submount 2a, the first patterned trace 101, 102 (FIG. 18) / 61, 81; 62,82 (FIG. 17) forming at least one die attach pad 101, 102 (FIG. 18) / 61, 81; 62,82 (FIG. 17) for the at least one LED chip 3 (Para 0093, Para 0143); and
a second patterned trace 21, 22, 23 on the first face e.g., top of the submount 2a, wherein the second patterned trace 21, 22, 23 is provided between the at least one die attach pad 101, 102 (FIG. 18) / 61, 81; 62,82 (FIG. 17) and a peripheral edge of the submount 2a, and the cover structure 6e is attached to the second patterned trace 21, 22, 23 at a cover structure mounting area e.g., area where 6e bonds with 2a, and a portion e.g., 211, 212 of the second patterned trace 21, 22, 23 is provided within the cavity 8 and on the first face e.g., top of the submount 2a in a position that is between the at least one die attach pad 101, 102 (FIG. 18) / 61, 81; 62,82 (FIG. 17) and the cover structure mounting area e.g., area where 6e bonds with 2a (Para 0034, Para 0035, Para 0093, Para 0143, Para 0149).

Regarding claim 16, Ueda (see, e.g., FIG. 17, FIG. 18) teaches that the second patterned trace 21, 22, 23 comprises aluminum and the first patterned trace e.g., area where 6e bonds with 2a comprises gold (Para 0034, Para 0093, Para 0143).

Regarding claim 17, Ueda (see, e.g., FIG. 17, FIG. 18) teaches that the at least one LED chip 3 is configured to provide a peak wavelength in a range from 100 nm to 315 nm (Para 0028, Para 0143). 
Examiner note: Examiner notes that ultraviolet light spans the wavelengths between 10 nm to 400 nm.

Regarding claim 18, Ueda (see, e.g., FIG. 17, FIG. 18) teaches that the cover structure mounting area e.g., area where 6e bonds with 2a is devoid of the first patterned trace 101, 102 (FIG. 18) / 61, 81; 62,82 (FIG. 17).

Regarding claim 19, Ueda (see, e.g., FIG. 17, FIG. 18) teaches that the cover structure 6e comprises one or more of glass, ceramic, and quartz (Para 0145).

Regarding claim 20, Ueda (see, e.g., FIG. 17, FIG. 18) teaches that the cavity 8 is a sealed cavity 8 over the at least one LED chip 3 (Para 0024, Para 0143).

Regarding claim 21, Ueda (see, e.g., FIG. 17, FIG. 18) teaches that a reflector structure 43 (431, 432) that is arranged between the cover structure 6e and the submount 2a at the cover structure mounting area e.g., area where 6e bonds with 2a (Para 0072, Para 0143). 
Examiner note: Examiner notes that aluminum and gold reflect light. 

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda (JP 5866561 B1).

Regarding claim 14, Ueda (see, e.g., FIG. 11, FIG. 12) discloses a light emitting diode (LED) package comprising:
a submount 2a comprising a first face e.g., top and a second face e.g., bottom that opposes the first face e.g., top (Para 0020, Para 0123); 
at least one LED chip 3 on the first face e.g., top of the submount 2a (Para 0020, Para 0123); 
a cover structure 5 arranged over the at least one LED chip 3 such that a cavity 8 is formed over the at least one LED chip 3 and the submount 2a (Para 0020, Para 0079, Para 0123, Para 0124; FIG. 11); 
a first patterned trace 101, 102 on the first face e.g., top of the submount 2a, the first patterned trace 101, 102 (FIG. 12) / 61, 81; 62,82 (FIG. 11) forming at least one die attach pad 101, 102 (FIG. 12) / 61, 81; 62,82 (FIG. 11) for the at least one LED chip 3 (Para 0093, Para 0123); and
a second patterned trace 21, 22, 23 on the first face e.g., top of the submount 2a, wherein the second patterned trace 21, 22, 23 is provided between the at least one die attach pad 101, 102 (FIG. 12) / 61, 81; 62,82 (FIG. 11) and a peripheral edge of the submount 2a, and the cover structure 5 is attached to the second patterned trace 21, 22, 23 at a cover structure mounting area e.g., area where 5 bonds with 2a, and a portion e.g., 211, 212 of the second patterned trace 21, 22, 23 is provided within the cavity 8 and on the first face e.g., top of the submount 2a in a position that is between the at least one die attach pad 101, 102 (FIG. 12) / 61, 81; 62,82 (FIG. 11) and the cover structure mounting area e.g., area where 6e bonds with 2a (Para 0034, Para 0035, Para 0093, Para 0123, Para 0128).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda (JP 5866561 B1), in view of Inoue (WO 2018/096571). 

Regarding claim 15, Ueda (see, e.g., FIG. 11, FIG. 12) teaches that the second patterned trace 21, 22, 23 comprises aluminum (Para 0034, Para 0123). 
However, Ueda fails to expressly teach that the first patterned trace comprise copper. Ueda does, however, teach that the first patterned trace 101, 102 (FIG. 12) / 61, 81; 62,82 (FIG. 11) may be a single layer comprising AuSn (Para 0093).
Inoue (see, e.g., FIG. 12), on the other hand, teaches that the first patterned trace 25 comprises gold-tin (Au-Sn), silver-tin (Ag-Sn), gold (Au), or copper (Cu) (pg 2, para 6). 
Therefore, it would have been obvious at the time of filing the invention to one or ordinary skill in the art to use either gold-tin (Au-Sn) or copper (Cu) in Ueda’s device as a bonding member because these were recognized in the semiconductor art for their use as bonding members, as taught by Inoue, and selecting between known equivalents would be within the level of ordinary skill in the art. 

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (JP 5866561 B1), in view of Itakura (US 2020/0381592). 

Regarding claim 21, Ueda (see, e.g., FIG. 11, FIG. 12) teaches a structure 4 that is arranged between the cover structure 5 and the submount 2a at the cover structure mounting area e.g., area where 5 bonds with 2a (Para 0020, Para 0123, Para 0124).
However, Ueda fails to expressly teach that the structure 4 is a reflector structure.
Itakura (see, e.g., FIG. 4), on the other hand, teaches a reflector structure 11 (e.g., portion located laterally from LED 2), 12 for reflecting light emitted by the LED (Para 0020, Para 0036). The combination of Ueda/Itakura teaches a reflector structure 11 (e.g., portion laterally located to LED 2), 12 (as taught by Itakura) that is arranged between the cover structure 5 (as taught by Ueda) and the submount 2a (as taught by Ueda) at the cover structure mounting area e.g., area where 5 bonds with 2a (as taught by Ueda).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Ueda to the reflector structure as described by Itakura for the purpose of reflecting light emitted by the LED (Para 0036).

Regarding claim 22, Itakura (see, e.g., FIG. 4) teaches that the reflector structure 11 (e.g., portion laterally located to LED 2), 12 comprises a sidewall 11ba that is coated with a metal 12a (Para 0036).

Allowable Subject Matter
Claims 1-13, 23-26, and 28-31 are allowed.

Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues that the Office Action relies on the layers 21, 22, and 23 for disclosure of the second patterned trace of Claim 14, However, all of the layers 21, 22, and 23 are described and illustrated for the purposes of bonding either the light emitting element 3 or the spacer body 40 to the mounting substrate 2d. Since these layers 21, 22, and 23 are utilized solely for bonding purposes, no portions of these layer 21, 22, and 23 are arranged within a cavity and between a die attach pad and a cover structure mounting area as required by Claim 14.

Examiner responds:
The Examiner disagrees. The Ueda reference discloses a portion e.g., 211, 212 of the second patterned trace 21, 22, 23 is provided within the cavity 8 and on the first face e.g., top of the submount 2a in a position that is between the at least one die attach pad 101, 102 / 61, 81; 62,82 and the cover structure mounting area e.g., area where 6e bonds with 2a. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817